DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed July 6, 2021.
Claims 1, 9, and 17 are amended.
Claims 1-20 are pending.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, and 15-20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Pollard (U.S. Pub. No. 2008/0244635 A1) in view of Carlson (U.S. Pub. No. 2017/0098234 A1).

Claims 1, 9, and 17: Pollard, as shown, discloses the following limitations:
providing, by one or more processors of a distributed computing system, (Pollard: [0024]), to a first computing node), a connection point to digital content from a content provider (Pollard: Figure 2; [0025], wherein the television device is a first computing node with connection to streaming digital content signals, such as advertisements, from a content provider; [0036]); 
determining, by the one or more processors, that a processing device of the first computing node has transmitted a pre-determined threshold amount of the content to an interface of the first computing node (Pollard: Figure 3; Figure 6; [0031], “television device provides a means to enable the user of television device to be able to view an advertisement at an appropriate and convenient speed while providing a compensation offer, such as a coupon, to the user to watch the entire advertisement”; [0033], “once a user has viewed an entire advertisement”, wherein a user viewing an entire advertisement on a television device is a first computing node transmitting  a pre-determined threshold amount of content to an interface of the first computing node; [0040], “signal advancement detector acknowledges that the advertisement associated with the coupon has been viewed without advancement”); 
obtaining, by the one or more processors, from the first computing node, data identifying one or more of the first computing node or the user of the first computing node (Pollard: [0033], wherein the issuing and sending of a coupon to a user following the user viewing content indicates identification of the user; [0055], wherein the utilization of stored user preferences following the viewing of the content indicates identification of the user of the television); 
generating or selecting, by the one or more processors, an incentive, based on the data (Pollard: Figure 7; [0031]; [0033]-[0034]; [0041], wherein the compensation offer/coupon provided/issued to user based on viewing an entire advertisement is a generation/selection of an incentive based on the data); 
transmitting, by the one or more processors, the incentive to the first computing node (Pollard: Figure 7; [0041]; [0043], “immediately display the coupon on display device”; [0051], wherein immediate display of the issued coupon on the television display device is transmission of the incentive to the first computing node); 
obtaining, by the one or more processors, the incentive from a second computing node (Pollard: [0033]-[0034], wherein the issued coupon being sent to user via message to desktop computer, laptop computer, or mobile device is a second computing node obtaining the incentive earned on the television first computing node; [0043]); 
responsive to obtaining the incentive providing, by the one or more processors, a reward, the reward comprising a unique identifier (Pollard: Figure 5, “coupon descriptor”; [0034]; [0049], “Coupon descriptor is a unique identifier associated with the specific coupon”), wherein utilization of the reward comprises the second computing node connecting to a computing resource in the distributed computing system (Pollard: Figure 4; [0043]; [0057]-[0058], wherein redemption of an online redemption coupon for a television event by the desktop computer, laptop computer, or mobile device where the issued coupon was sent  is utilization of a reward with a second computing node connecting to a computing resource in the system).

Pollard does not explicitly disclose, but Carlson, as shown, teaches the following limitations: 
monitoring, by the one or more processors, usage of the reward by the second computing node, wherein the monitoring comprises utilizing machine learning to continuously learn and based on the learning, continuously update information related to the user, the information comprising behavior of the user interacting with content and utilizing the incentive (Carlson: [0057], transaction profiles include information about what the user owns, such as … rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user”, “the transaction profiles include information based on past offer/coupon redemption patterns”; [0243], “performance tracking of the online advertisements”; [0247]; [0254], “offer (e.g., incentive, discount, rebate, coupon, reward, etc.)”; [0283], “track 
based on the monitoring, generating, by the one or more processors, usage information related to the use of the reward by one or more of the second computing node and the first computing node (Carlson: [0057], “the transaction profiles include information based on past offer/coupon redemption patterns”; [0243], disclosing redemption of offer reward by multiple computing node channels such as online or via mobile device; [0247]; [0255], “transaction in which the offer is redeemed may occur in any channel and thus may include, for example, an offline transaction, an online transaction, or a mobile transaction”; [0367], “transaction data can be enhanced via other data elements, such as … redemption of reward points (or other types of offers)”; wherein Carlson discloses generation of usage/redemption information/transaction profiles/data based on tracked offer/coupon/reward redemption/usage; see also at least ¶¶ [0060], [0157], [0175], and [0182]); and 
transmitting, by the one or more processors, the usage information to the content provider (Carlson: [0104], “report the correlation result to a partner, such as a search engine, a publisher, or a merchant”; [0283], “provides merchants with the ability to track effectiveness of offers across distribution channels … and the ability to track and provide detailed fulfillment metrics”; wherein Carlson discloses that the tracked user reward/coupon/offer redemption/usage information is reported as a correlation result to a content provider, such as a publisher or an advertising/offering merchant).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the reward management techniques taught by Carlson with the 
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the reward management techniques taught by Carlson with the reward management systems disclosed by Pollard, because the claimed invention is merely a combination of old elements (the reward management techniques taught by Carlson and the reward management systems disclosed by Pollard), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 2, 10, and 18: The combination of Pollard and Carlson teaches the limitations as shown in the rejections above. Further, Pollard, as shown, discloses the following limitations:
wherein the first computing node and the second computing node comprise a common computing node (Pollard: [0043], disclosing that the content earning the reward can viewed on the same common television display device node where the reward is obtained and redeemed; see also at least ¶ [0051]).

Claims 3, 11, and 19: The combination of Pollard and Carlson teaches the limitations as shown in the rejections above. Further, Pollard, as shown, discloses the following limitations:
wherein the first computing node and the second computing node comprise different computing nodes (Pollard: [0033]-[0034]; [0043], disclosing that the content earning the reward can viewed on one 

Claims 4, 12, and 20: The combination of Pollard and Carlson teaches the limitations as shown in the rejections above. 
Pollard does not explicitly disclose, but Carlson, as shown, teaches the following limitations: 
responsive to the usage information, obtaining, by the one or more processors, additional content from the content provider (Carlson: [0104], “allow the partner to use the correlation result to measure the effectiveness of advertisements … to arrange rewards”; [0118], “correlation result is used to demonstrate to the advertisers the effectiveness of the advertisements, to process incentive or rewards associated with the advertisements, … to improve the selection of advertisements” [0255], “use of an identifier of an offer in this way links online behavior and offline behavior across different merchants, and accordingly improves customer behavior tracking and allows better targeting of offers to customers”; [0279], “information about the advertisement can be subsequently used to determine improved ways to deliver advertisements”; [0283], “provides merchants with the ability to track effectiveness of offers across distribution channels, simpler more effective advertisements to drive incremental traffic, and the ability to track and provide detailed fulfillment metrics”; [0367], “intelligence information can be more accurate in assisting with the selection of the advertisements”, “the advertisement selector can select the advertisements to best use the opportunity to communicate with the audience”; [0452], “intelligence information can then be used to generate, identify and/or select targeted advertisements for presentation to the user”); and 
providing, by one or more processors, to the first computing node, a connection point to additional content from a content provider (see at least ¶¶ [0104]; [0118]; [0255]; [0279]; [0283]; [0367]; [0452], wherein Carlson discloses the provision of additional/improved targeted content to multiple user channels/computing nodes).


Claims 5 and 13: The combination of Pollard and Carlson teaches the limitations as shown in the rejections above.
Pollard does not explicitly disclose, but Carlson, as shown, teaches the following limitations: 
responsive to the usage information, obtaining, by the one or more processors, additional content from the content provider (see at least ¶ [0104]; [0118]; [0255]; [0279]; [0283]; [0367]; [0452]); and 
providing, by one or more processors, to the second computing node, a connection point to additional content from a content provider (see at least ¶ [0104]; [0118]; [0255]; [0279]; [0283]; [0367]; [0452]; wherein Carlson discloses the provision of additional/improved targeted content to multiple user channels/computing nodes).
The rationales to modify/combine the teachings of Pollard to include the teachings of Carlson are presented above regarding claims 1, 9, and 17 and incorporated herein.

Claims 7 and 15: The combination of Pollard and Carlson teaches the limitations as shown in the rejections above. Further, Pollard, as shown, discloses the following limitations:
wherein the reward comprises digital currency comprising an electronic certificate that enables the second computing to connect to a restricted system executing on the computing resource (Pollard: [0043]; [0058]; wherein the pay-per-view event coupon is an electronic certificate that enables the second computing device to connect to a restricted system executing on the computer resource).

Claims 8 and 16: The combination of Pollard and Carlson teaches the limitations as shown in the rejections above. Further, Pollard, as shown, discloses the following limitations:
wherein the providing is automatic subsequent to the obtaining (see at least ¶¶ [0034], [0043], and [0049]).

Claims 6 and 14 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Pollard (U.S. Pub. No. 2008/0244635 A1) in view of Carlson (U.S. Pub. No. 2017/0098234 A1) and further in view of Guillorit (U.S. Pub. No. 2007/0061834 A1).

Claims 6 and 14: The combination of Pollard and Carlson teaches the limitations as shown in the rejections above.
Pollard does not explicitly disclose, Carlson does not explicitly teach, but Guillorit, as shown, teaches the following limitations:
wherein the reward is encrypted and utilization of the reward further comprises the computing resource decrypting the reward upon connection of the second computing node to the computing resource (see also at least ¶ [0003]: “Conditional Access (CA) systems exists that are used to control access to digital content to authorized users by encrypting the transmitted content programming”, “allowing users to access or download only that content or services that are authorized to them, and comprises a combination of scrambling and encryption to prevent unauthorized reception”, “decrypting the transmitted programs or digital content”, “security module that gives authorization for decrypting the transmitted programs”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for encrypting and decrypting content taught by Guillorit with the reward management systems disclosed by Pollard (as modified by Carlson), because Guillorit teaches at ¶ [0003] that its techniques allow “users to access or download only that content or services that are authorized to them” and “prevent[s] unauthorized reception.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for encrypting and decrypting content taught by Guillorit with the reward management systems disclosed by Pollard (as modified by Carlson), because the claimed invention is merely a combination of old elements (the techniques for 

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive for the reasons provided in the rejections under § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Siau et al. (“Building customer trust in mobile commerce.” Communications of the ACM 46.4 (2003): 91-94) has been cited to show the state of the art regarding mobile commerce.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B TOKARCZYK whose telephone number is (571) 272-9594.  The examiner can normally be reached on M-H 5:30 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622